UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1869


CHRISTOPHER MADDOX MOSSBURG,

                Plaintiff – Appellant,

          v.

THE STATE OF MARYLAND,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:15-cv-01633-RWT)


Submitted:   January 4, 2017                 Decided:   February 17, 2017


Before TRAXLER, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Maddox Mossburg, Appellant Pro Se. Michele J.
McDonald, Alexis Burrell Rohde, Assistant Attorneys General,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher        Maddox   Mossburg       appeals     the   district      court’s

order    dismissing     his    complaint        pursuant    to    Fed.    R.   Civ.    P.

12(b)(6).       We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,      we   affirm    for   the   reasons      stated     by     the   district

court.      Mossburg     v.    Maryland,       No.   8:15-cv-01633-RWT         (D.    Md.

June 29,    2016).       We    dispense    with      oral   argument      because     the

facts    and   legal    contentions       are    adequately       presented     in    the

materials      before   this     court    and    argument     would      not   aid    the

decisional process.

                                                                               AFFIRMED




                                           2